Title: To George Washington from Peter Hog, 8 December 1756
From: Hog, Peter
To: Washington, George



Sir
Staunton 8th Decr 1756

I am favoured with yours of the 15th Accompanying the £500 with which I have paid off the Company to the Last of Octr as also the Wages of the party working on the fort the rest has been Expended in paying the provisions Bought at fort Dinwiddie. But as Lieut. Bullet has Laid in a Large qty of Beeff, there Is yet a great deficiency of Cash to pay off the Whole. I imagined you would Left particular Orders respecting the provisions of that Garison as that at Vauses has not been provided in any more then a Sufficiency to Support the Men there a short Time. I Should be glad to know whether I am to Remain at that place during the Winter or to Repair to fo. Dinwiddie. If the former I hope you will order me my proper Command, as you are Sensible that it is more necessary on Roanoke than Jacksons Rivr particularly as the Militia from the Neighbouring Counties are drawn off by the Governors Orders and some Obstacles hinder the Augusta Militia from Supplying their place at that Garison, which is now very Weak on that Accot.

I am this far on my Way to Williamsburg to Endeavour a Settlement of my Accots with the Comittee, on my Return shall be glad to Receive your Orders where I am to be Stationed this Winter; and how the Deficiency of the money for provisions is to be Supplied, & where I am to Meet the Comisy & pay Mastr to Settle the Accots agreable to your Instructions the Time I will fix as soon as possible after my Return. I am with great Respect Sir Your Most Obedt & Very Hume Servt

Petr Hog


P:S: I have Enlistd some Servants. If agreable to you should be desirous to have your Orders If I may pay the Valueation to their Masters. P:H:

